DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
	Applicant’s amendment to Claim 1 has not overcome Claim objection previously set forth in non-final office action dated 11/23/2021. Therefore, the objection has not been withdrawn.
Applicant originally submitted Claims 1-18 in the application. In the previous responses, the Applicant amended Claims 1, 9, 11, 13 and 15. In the present response the Applicant amended Claim 1.  Accordingly, Claims 1-18 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed 02/13/2022 with respect to rejection of Claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
However, upon further search and consideration a new ground of rejection has been set forth below necessitated by Applicant’s amendment to Claim 1.
Applicant’s argument with respect to rejection of Claim 13 under 35 U.S.C. § 102(a)(1) that have been fully considered however not persuasive.
Applicant argues that the cited reference (US 2004/0174679) to Hung fails to illustrate the spring applies a force onto the holding body and onto the component 
In support of this argument the applicant reasons that the spring (4a, 4b)
 of Hung reference applies a force onto the heatsink element (1), and neither of these springs apply a force onto the holding body and onto the component received in the cavity of the holding body. The Examiner respectfully disagrees. 
	Hung (In Fig 1) illustrates plurality of assembly interface holes (30a) on a surface of holding body (body of 2/3), (holding 21 within 31a) with accommodating threads of screw bolts (5). One of ordinary skilled in the art would have no difficulty to realize that; as screw bolts (5) further and further is screwed onto the interface hole (30a), the springs (4) exerts a force onto the holding body (body of 2/3) and onto the component (21) receivable in the cavity (cavity in 3 accepting 21) of the holding body (body of 2/3).
	Applicant further argues that; the spring members do not move the connecting surface of the holding body to the cooling body and press it against the cooling body. The Examiner respectfully disagrees.
Hung (In Fig 1) illustrates the spring member (4), as screw bolts (5) further and further is screwed onto the interface hole (30a), the springs (4) exerts a force on the connecting surface (upper surface of 210 in direct thermal contact with 11) of the holding body (body of 2/3) and pulls it toward the cooling body (1) and presses it against the cooling body (1). 
Accordingly, one of an ordinary skilled in the art would have no difficulty realizing that springs (4) as they turn indeed move the connecting surface of holding body toward the cooling body and press it against the cooling body.	

Claim Objections
Claims 1 is objected to because of the following lack of antecedent informalities: 
● In Claim 1, Line 6 “the connecting section” should be changed to read - - a connecting section - -.
● In Claim 1, Line 11 “connecting section” should be changed to read - - the connecting section - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hung et al (US 2004/0174679).
Regarding Claim 13, Hung (In Fig 1) discloses a circuit board (20) with an electronic component (21) and a holder (2/3) comprising: 
the holder (2/3) includes a holding body (body of 2/3), a spring member (4), and a tensioning member (5), (Fig 1); 

 the tensioning member (5) is associated with the receiving portion (30a) of the connecting section (upper section of 3 where 30a is disposed on) and is configured to tension the spring member (5), (Fig 1); and 
the spring member (4) configured to support itself in a tensioned state on a counter-holding member (10) to apply a force onto the holding body (body of 2/3) and onto the component (21) receivable in the cavity (cavity in 3 accepting 21) of the holding body (body of 2/3), the spring member (4) moves the connecting surface (upper surface of 210 in direct thermal contact with 11) of the holding body (body of 2/3) to the cooling body (1) and presses it against the cooling body (1), (Fig 1).
Regarding Claim 14, Hung discloses the limitations of claim 13, however Hung (In Fig 1) further discloses wherein the circuit board (20) has an opening (201a) through which the tensioning member (5) can be operated and the spring member (4) can be tensioned by the tensioning member (5), (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 3-6, 9 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Huang et al (US 2018/0343775) in view of Hung et al (US 2004/0174679).
Regarding Claim 1, Huang (In Figs 1-11) discloses a holder (53/3/61), (Fig 5) for thermally contacting an electronic component (5) mounted on a circuit board (4) with a cooling body (body of 21) comprising: 
the holder includes a holding body (53, ¶ 83, II. 31-33, ¶ 24, II. 1-3), a spring member (3), and a tensioning member (61); 
the holding body (53) forms a cavity (7) corresponding to the electronic component (5) to receive the electronic component (5) and comprises the connecting section (51), a thermally conductive heat conductive section (52), adjacent to the cavity (7), (Fig 3), and a thermal connecting surface (surface of 52), facing away from the cavity (7), (Fig 3); and 
the spring member (3) configured to support itself in a tensioned state on a counter-holding member (22) to apply a force directly onto the holding body (53) and onto the component (50) receivable in the cavity (7) of the holding body (Fig 5), the spring member (3) moves the connecting surface (surface of 52) of the holding body (53) to the cooling body (body of 21) and presses it against the cooling body (body of 21), (Fig 5).

Instead Hung (In Fig 1) teaches wherein the holding body (body of 2/3) comprises the connecting section (upper section of 3 where 30a is disposed on) including a receiving portion (30a) configured to receive the tensioning member (5), the tensioning member (5) is associated with the receiving portion (30a) of connecting section (upper section of 3 where 30a is disposed on) and is configured to tension the spring member (4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Huang with Hung with the holding body comprising a connecting section including a receiving portion to receive the tensioning member with tensioning member associated with the receiving portion of the connecting section and tensioning the spring member to benefit from providing a compact combination between the heatsink element and the component so that the component can obtain a best heat dissipating effect and avoiding the assembly pressure too large so as to damage the component (Hung, ¶ 5, II. 1-7, ¶ 6, II. 1-6). 
Regarding Claim 3, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the holding body (53) is formed in one piece (Fig 1).
Regarding Claim 4, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein a wall (wall of 53) surrounding the cavity (7) is formed by the connecting section (51) and the heat conductive section (52), (Fig 3).
Regarding Claim 5, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the connecting section (51) encloses the heat conductive section (52) in a frame-like manner (Fig 3).
Regarding Claim 6, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the tensioning member (61) and the spring member (3) are received at the connecting section (51), (Fig 3).  
Regarding Claim 9, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the holding body (53) has an opening (opening in 53 where 50 is embedded) connected to the cavity (7) and the electronic component (5) can be inserted into the cavity (7) through the opening (opening in 53 where 50 is embedded); and the opening (opening in 53 where 50 is embedded)  faces the circuit board (4) where the electronic component (50) is mounted.
Regarding Claim 12, Huang discloses the limitations of claim 1, however Huang (In Figs 1-11) further discloses wherein the tensioning member (61) is a screw (¶ 82, II. 1-3) and the counter-holding member (22) has a thread to receive the screw (Fig 3).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Huang in view of Hung and further in view of Aramaki et al (US 9,560,791).
Regarding Claim 2, Huang in view of Hung discloses the limitations of claim 1, however Huang as modified does not disclose wherein the connecting section is 
Instead Aramaki (In Fig 1) teaches wherein the connecting section (1), (Col 3, II. 57-67) is dimensionally stable and the heat conductive section (1) is formed of a thermoplastic elastomer (Col 5, II. 28-33).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Huang with Hung and further with Aramaki with connection section being dimensionally stable and formed of a thermoplastic elastomer to benefit from its conformity and adhesion to the heat generator, the heat dissipater or like to which is adhered, reducing the heat resistance (Aramaki, Col 3, II. 12-17).
Examiner Note; selecting a known material based on its suitability for its intended use would have been an obvious matter of choice in Sinclair & Carrol Co. v. Interchemical Corp, 325 U.S. 327, 65 USPQ 297 (1945). Applicant selection of thermoplastic elastomers, well known in industry for their heat dissipation and conformity properties as a connection section is considered as an obvious matter of choice. See MPEP § 2144.07. 
Claims 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hung in view of Huang et al (US 2018/0343775).
Regarding Claim 16, Hung discloses the limitations of claim 13, however Hung does not disclose wherein a module includes a housing, a cooling body, a circuit board.  

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hung with Huang with a module including a housing, a cooling body and a circuit board to benefit from increasing efficiency and power density by providing a power module assembly and the assembling method thereof to solve heat dissipation of power devices (Huang, ¶ 5, II. 1-8).
Regarding Claim 17, Hung in view of Huang discloses the limitations of claim 16, however Huang (In Figs 1-11) further teaches wherein the counter-holding member (22), (Fig 2) is integrally formed by the housing (2) and the holder (53/3/61) can be secured to the housing by the counter-holding member (22), (Fig 3).
Regarding Claim 18, Hung in view of Huang discloses the limitations of claim 16, however Huang (In Figs 1-11) further teaches wherein the housing (2) integrally forms the cooling body (body of 21), (Fig 3).
Allowable Subject Matter
 	Claims 7-8, 10-11 and 15 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 7-8, 10-11 and 15, the allowability resides in the overall structure of the device as recited in dependent claims 7, 11 and 15 and at least in part the first latching members hold the tensioning member and the second latching members hold the spring member on the connecting section” in claim 7, “a spacing increases when the spring member is tensioned by the tensioning member; and the first edge is configured to support itself on the counter-holding member in the tensioned state” in claim 11, and “the holder is fastened to the circuit board with the latching members, and the position of the electronic component received in the cavity of the holder for mounting the electronic component to the circuit board is predetermined” in claim 15. 
The aforementioned limitation in combination with all remaining limitations of claims 7, 11 and 15 are believed to render said claims 7, 11 and 15 and all claims dependent therefrom (claims 8, 10) patentable over the art of record. 
The closest art of record is believed to be that of Hung et al (US 2004/0174679 – hereafter “Hung”).
While Hung Fig 1 discloses all of the limitations of claim 1 as cited in the rejection above, neither Hung, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of claims 7, 11 and 15.
	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835